Mr. Justice Leech delivered the opinion of the court: This ds a claim for injuries sustained by claimant while in the discharge of military duties for the State of Illinois, and declaration sets forth that, on October 29, 1922, while on duty in Co. I, 130th Infantry with his company at the Chicago & Alton Railroad shops at Bloomington, Illinois, in the evening of said date, it being dark, he was walking along the track of the said railroad company, in the exercise of due care and caution, to inspect relief, and that'while so crossing said track, he was struck by a handcar and knocked to the ground, and thereby became greatly bruised, hurt and wounded and divers bones in his body were broken, and since said time he has been unable to attend to his affairs and occupation. The demurrer filed by the Attorney General of the State of Illinois, is, as a matter of law, sustained. The amount of the claim $375.00, we believe to be equitable and just, and we accordingly award claimant the sum of $375.00.